           Case 2:10-cv-05135-JFL Document 192 Filed 02/15/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CLARK R. HUFFMAN,                             :
BRANDI K. WINTERS,                            :
PATRICIA L. GRANTHAM,                         :
and LINDA M. PACE,                            :
individually and on behalf of                 :
all others similarly situated,                :
                                              :
       Plaintiffs,                            :
                                              :
v.                                            :      Civil Action No. 2:10-CV-05135-JFL
                                              :
THE PRUDENTIAL INSURANCE                      :
COMPANY OF AMERICA,                           :
                                              :
       Defendant.                             :


                        PLAINTIFFS’ MOTION FOR ATTORNEY’S
                       FEES, EXPENSES AND INCENTIVE AWARDS

       Plaintiffs Clark Huffman, Patricia Grantham, Linda Pace, and Brandi Winters (“Class

Representatives”), and their counsel (“Class Counsel”), respectfully move this Court for an Order:

(1) awarding Class Counsel attorney’s fees from the Settlement Fund in the amount of $3 million,

(2) reimbursing Class Counsel for expenses they have incurred in this case in the amount of $67,763,

and (3) awarding the Class Representatives incentive awards in the amount of $5,000 each to

compensate them for their service on behalf of the Class. The factual and legal basis for these

requests is set forth in a memorandum of law and declarations of Class Counsel that are being filed

contemporaneously with this motion. The relief requested should be granted for the reasons stated

therein.
Case 2:10-cv-05135-JFL Document 192 Filed 02/15/19 Page 2 of 3



                            Respectfully submitted,

                            /s/ Cary L. Flitter
                            Cary L. Flitter
                            Andrew M. Milz
                            Flitter Milz, P.C.
                            450 N. Narberth Avenue
                            Narberth, PA 19072
                            (610) 822-0789 tel
                            (610) 667-0552 fax
                            cflitter@consumerslaw.com
                            amilz@consumerslaw.com

                            John C. Bell, Jr.
                            Admitted Pro Hac Vice
                            Lee W. Brigham
                            Admitted Pro Hac Vice
                            Bell & Brigham
                            Post Office Box 1547
                            Augusta, Georgia 30903-1547
                            (706) 722-2014 tel
                            (706) 722-7552 fax
                            john@bellbrigham.com
                            lee@bellbrigham.com

                            M. Scott Barrett
                            Admitted Pro Hac Vice
                            Barrett Wylie LLC
                            520 North Walnut Street (47404)
                            P.O. Box 5233
                            Bloomington, IN 47407-5233
                            (812) 334-2600 tel
                            (812) 337-8850 fax
                            scott@barrettwylie.com

                            Stuart T. Rossman (BBO #430640)
                            Admitted Pro Hac Vice
                            The National Consumer Law Center
                            7 Winthrop Square, 4th Floor
                            Boston, MA 02110
                            (617) 542-8010 tel
                            (617) 542-8028 fax
                            srossman@nclc.org

                            COUNSEL FOR PLAINTIFFS
         Case 2:10-cv-05135-JFL Document 192 Filed 02/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that I caused a true and correct copy of the foregoing Plaintiffs’ Motion for

Attorneys’ Fees, Expenses and Incentive Awards to be served upon all counsel of record on

February 15, 2019 via electronic mail and via the Court’s electronic filing system which will

cause an electronic copy of the document to be delivered to all counsel of record.


                                             /s/ Cary L. Flitter
                                             Cary L. Flitter
                                             Flitter Milz, P.C.
                                             450 N. Narberth Avenue
                                             Narberth, Pennsylvania 19072
                                             (610) 822-0782 tel
                                             (610) 667-0552 fax
                                             cflitter@consumerslaw.com

                                             COUNSEL FOR PLAINTIFFS
